Exhibit 10.2
 
FIRST AMENDMENT
to the
SPECIAL FACILITY GROUND LEASE AGREEMENT
By and Between
MEMPHIS-SHELBY COUNTY AIRPORT AUTHORITY
and
FEDERAL EXPRESS CORPORATION
Effective as of September 1, 2008
 

 

 



--------------------------------------------------------------------------------



 



FIRST AMENDMENT
TO THE SPECIAL FACILITY GROUND
LEASE AGREEMENT
This First Amendment, effective on the 1st of September, 2008, (the “Effective
Date”) by and between MEMPHIS-SHELBY COUNTY AIRPORT AUTHORITY (herein sometimes
referred to as “Authority”), a body politic organized and existing under the
laws of the State of Tennessee, and FEDERAL EXPRESS CORPORATION (herein
sometimes referred to as “Tenant”), a corporation duly organized and existing
under the laws of the State of Delaware and qualified to do business in the
State of Tennessee (Authority and Tenant are collectively referred to as the
“Parties”.),
W I T N E S S E T H:
WHEREAS Authority and Tenant entered into a Special Facility Ground Lease
Agreement (the “Ground Lease”) with an effective date of July 1, 1993; and
WHEREAS Authority and Tenant wish to modify the boundaries of the Land leased
under the terms of the Ground Lease effective as of the Effective Date, which
will result in a reduction of Land of approximately 5,766 square feet; and,
NOW THEREFORE, for and in consideration of the mutual promises, covenants and
agreements hereinafter contained to be kept and performed by the parties hereto
and upon the provisions and conditions hereinafter set forth, Authority and
Tenant do hereby covenant and agree, and each for itself does hereby covenant
and agree, as follows:
SECTION 1. Definitions. Except as otherwise provided herein, and unless the
context shall clearly require otherwise, all words and terms used in this First
Amendment that are defined in the Ground Lease shall, for all purposes of this
First Amendment, have the respective meanings given to them in the Ground Lease.

 

2



--------------------------------------------------------------------------------



 



SECTION 2. Modification of Ground Lease. As of the Effective Date, the Parties
substitute the attachments to this First Amendment for Exhibits A and B attached
to the Ground Lease.
SECTION 3. Rental Reconciliation. The modification of the boundaries of the Land
that the parties accomplished by virtue of Section 2 above reduced the area of
the Land by 5,766 square feet and correspondingly reduced the rental payable for
the Land. As a result, Tenant has overpaid rent for the Land since the Effective
Date. Accordingly, Tenant will receive a credit against the installment of rent
next becoming due under the terms of the Ground Lease after the date the Parties
execute and deliver this Amendment (as distinguished from its Effective Date) in
the aggregate amount of the overpayment that occurs.
During the term, Tenant shall pay rent to Authority for the Land as follows:

                          Total Land   Rate Per Sq. Ft.     Monthly Rent    
Annual Rent  
 
                       
2,450,843 sq. ft.
  $ 0.1541     $ 31,472.91     $ 377,674.91  

SECTION 4. Remainder of Ground Lease in Effect. All other terms, provisions,
conditions, covenants and agreements of the Ground Lease shall continue in full
force and effect.
SECTION 5. Effective Date of this First Amendment. This First Amendment shall
become effective September 1, 2008.
[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have caused their duly authorized
representatives to execute this First Amendment to the Special Facility Ground
Lease Agreement.

                      WITNESS:   MEMPHIS-SHELBY COUNTY AIRPORT AUTHORITY    
 
                    /s/ ANNETTE LECROIX   BY:   /s/ SCOTT A. BROCKMAN          
       
 
                   
TITLE:
  Paralegal       TITLE:   EVP/COO    
 
                   
DATE:
  December 29, 2009       DATE:   December 29, 2009    
 
                    Approved as to Form and Legality:                
 
                    /s/ SARA L. HALL                                   Sara L.
Hall, Vice President & General Counsel                
 
                    WITNESS:   FEDERAL EXPRESS CORPORATION
A Delaware Corporation    
 
                    /s/ MICHELLE WHITAKER   BY:   /s/ WILEY JOHNSON, JR.        
         
TITLE:
  Project Coordinator       TITLE:   Managing Director, Real Estate and Airport
Development    
 
                   
DATE:
  October 26, 2009       DATE:   October 26, 2009    

 

4



--------------------------------------------------------------------------------



 



Attachments
REAL ESTATE APPRAISERS & LAND SURVEYORS
Fed-Ex Lease Area Hangar 11 & 12 Revised
March 8, 2008
Description of a ground lease area being a portion of the Memphis-Shelby County
Airport Authority Property as recorded in Special Warranty Deed F5-5925, Parcel
1 and located on the north side of Winchester Road and west of Tchulahoma Road
in Memphis, Shelby County, Tennessee.
Commencing at the intersection of the projected centerline of Runway 27 and the
west right-of- way line of Tchulahoma Road (106 foot wide right-of-way) with
state plane coordinates of approximately N: 287511.24152 & E: 786451.50317;
Thence North 85 degrees 42 minutes 12 seconds West, along the projected and
centerline of Runway 27, a distance of 3,114.22 feet to a point,
Thence southwestwardly being perpendicular to the centerline of Runway 27, South
4 degrees 17 minutes 48 seconds East, a distance of 795.47 feet to a set nail in
cap being the TRUE POINT OF BEGINNING being the northeast corner of the
following lease area,
Thence South 40 degrees 19 minutes 04 second East, along the east line of Hangar
11 & 12, also being a west line of Parcel 13, a distance of 407.82 feet to an
angle point,
Thence South 49 degrees 40 minutes 56 second West, along the east line of Hangar
11 & 12, also being a west line of Parcel 13, a distance of 301.48 feet to an
angle point,
Thence South 04 degrees 40 minutes 00 second East, along the east line of Hangar
11 & 12, also being a west line of Parcel 13, a distance of 623.21 feet to the
southeast corner of said lease area in the north line of Winchester Road having
a 99 foot wide right-of-way,
Thence northwestwardly along the north line of Winchester Road, North 84 degrees
39 minutes 32 seconds West, a distance of 245.51 feet to an angle point,
Thence continuing along said north line, North 85 degrees 43 minutes 50 seconds
West, a distance of 718.16 feet to an angle point,
Thence northwestwardly along the north line of Winchester Road, North 40 degrees
43 minutes 50 seconds West, a distance of 5.66 feet to an angle point,
Thence continuing along said north line, North 85 degrees 43 minutes 50 seconds
West, a distance of 55.17 feet to the southwest corner of said lease area,
Thence northeastwardly along the west line of said lease area, North 4 degrees
43 minutes 51 seconds East, a distance of 534.76 feet to an angle point,

 

5



--------------------------------------------------------------------------------



 



REAL ESTATE APPRAISERS & LAND SURVEYORS
Thence continuing along said west line, North 40 degrees 15 minutes 13 seconds
West, a distance of 284.48 feet to an angle point,
Thence continuing along said west line, North 04 degrees 01 minutes 24 seconds
East, a distance of 386.06 feet to the northwest corner of said lease area,
Thence South 85 degrees 43 minutes 01 seconds East, along the north line of said
lease area, a distance of 476.55 feet to an angle point and the beginning of a
painted white line,
Thence southeastwardly along a new north lease line being along the alignment of
a painted whit line, South 83 degrees 13 minutes 07 seconds East, along a white
line, a distance of 140.98 feet to an angle point,
Thence South 85 degrees 39 minutes 44 seconds East, along a white line, a
distance of 534.98 feet to the point of beginning and containing approximately
1,290,083 square feet or 29.6162 acres by calculation.
Van E. Boals,
Public Land Surveyor
Tennessee License No. 613

 

6



--------------------------------------------------------------------------------



 



[Photographs]

 

7